UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 15, 2007 RALCORP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Missouri 1-12619 43-1766315 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 800 Market Street, Suite 2900Saint Louis, MO 63101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 314-877-7000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Only the items indicated below are covered by this report. Item 2.02 Results of Operations and Financial Condition. In a press release dated November15, 2007, a copy of which is attached hereto as Exhibit 99.1, and the text of which is incorporated by reference herein, the Registrant announced results from its fourth quarter ended September 30, 2007and its outlook for fiscal 2008. The information contained in Item 2.02 and the Exhibit attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. Exhibit 99.1 Press Release dated November 15, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RALCORP HOLDINGS, INC. (Registrant) Date: November 15, 2007 By: /s/ T. G. Granneman T. G. Granneman Duly Authorized Signatory and Chief Accounting Officer EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 Press Release dated November15,
